                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

CHRISTOPHER MARZETT REED                                                           PLAINTIFF
Reg. #21430-076

V.                                   No. 2:18CV00105-JM-JTR

JOHN HARDIN, M.D., Health Services
Unit, Forrest City Medium, et al.                                                DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Christopher Marzett Reed’s Emergency Motion for Preliminary Injunction,

Preventative Injunction and Temporary Restraining Order (Dkt. No. 16) is denied.

       2.      It is CERTIFIED, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       Dated this 17th day of July, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
